Fourth Court of Appeals
                                San Antonio, Texas
                                       July 15, 2015

                                    No. 04-15-00329-CV

                                   Michael E. GEIGER,
                                        Appellant

                                             v.

                                    Paul A. HAMPEL,
                                         Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-13615
                          Honorable Renee Yanta, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR WANT
OF JURISDICTION.

       We order that no costs be assessed against appellant Michael E. Geiger because he is
indigent.

       It is so ORDERED on July 15, 2015.


                                              _____________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk